08/24/2021



             IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: PR 06-0544

                                                                           r;
                                                                                 ;
                                       PR 06-0544

                                                                         AUG 2 4 2021
 IN RE PETITION OF DOROTHEA M. BONIELLO                                Bowen Greenwcod

 FOR REINSTATEMENT TO ACTIVE STATUS IN
 THE BAR OF MONTANA



       Dorothea M. Boniello has petitioned the Court for reinstatement to active status in
the State Bar of Montana. Boniello was placed on inactive status on July 12, 2021, for
failing to comply with the Rules for Continuing Legal Education for the reporting year
ending March 31, 2021. Boniello has provided a letter from the State Bar certifying that
Boniello has now completed all CLE requirements for that reporting year, in accordance
with Rule 13 of the CLE Rules. The Petition states that Boniello is not currently subject
to disciplinary proceedings and has not committed any acts or omissions sanctionable
under the Rules of Professional Conduct while on inactive status. Good cause appearing,
       IT IS HEREBY ORDERED that the petition of Dorothea M. Boniello for
reinstatement to active status in the State Bar of Montana is GRANTED. Upon payment
of any remaining dues, fees, and the state license tax to the State Bar of Montana, Boniello
shall be reinstated.
       The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.
       DATED this-e-      'day of August, 2021.



                                                               Chief Justice
    ,_,,,../f
       Justices




2